DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 were previously pending and subject to a non-final office action mailed on April 29, 2019 (the “April 29, 2019 Non-Final Office Action”).  Following the April 29, 2019 Non-Final Office Action, Applicant amended claims 12 and 13 in an amendment filed on August 29, 2019 (the “August 29, 2019 Amendment”), see Applicant’s amended claims (pages 2-6 of the August 29, 2019 Amendment).  Claims 1-11 and 14-20 were not amended in the August 29, 2019 Amendment (i.e., remain unchanged from their original presentation when they were added in the originally filed claims on July 18, 2017).  Claims 1-20, as recited in the August 29, 2019 Amendment, are currently pending and subject to the Allowability Notice below.

Information Disclosure Statement
The supplemental information disclosure statement (IDS) submitted on February 25, 2021 was considered by the examiner and is in compliance with the provisions of 37 CFR 1.97(c).

Notice to Applicant
	In view of the Patent Trial and Appeal Board’s Decision on Appeal, filed on January 22, 2021, Appeal 2020-005451, the finality of the September 11, 2019 Office Action is withdrawn and the Board’s reversal places the application in condition for allowance. See MPEP § 1214.04.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 are deemed to be allowable over the prior art for the following reasons.
Moberg et al. (Pub. No. US 2011/0006876) teaches a medical device system that has any number of different medical device types, where the medical devices may be designed to treat one or more different medical conditions (i.e., a function), and each medical device might have a specific function (i.e., a function) in the context of an overall patient treatment or healthcare plan. Moberg, paragraph [0058].  Paragraph [0059] teaches that one primary medical device for a single patient (e.g., a therapy delivery device or medication delivery device, such as an insulin infusion pump) can wirelessly communicate (i.e., via a wireless communication channel) with a plurality of physically distinct controller devices (i.e., one or more other devices).  In paragraph [0143], Moberg teaches that the therapy device (i.e., medical device) wirelessly broadcasts an unlock message (i.e., sends a signal) (which may include a synchronization message), which is intended for receipt by the disabled devices (task 746 in Fig. 15).  The controller devices are the disabled devices (see task 738 in Figure 15 and paragraph [0141]).  However, in accordance with the Patent Trial and Appeal Board’s Decision on Appeal, filed on January 22, 2021, Appeal 2020-005451, Moberg does not explicitly teach a system and method, comprising a: (1) “shifting from the locked state to the unlocked state in response to receiving the signal from the medical device”; (2) “wherein a functionality of the medical device application is disabled when the medical device application is in the locked state”; and (3) “wherein functionality applicable to the medical device is enabled when the medical device application is in the unlocked state.”

Montgomery et al. (Pat. No. US 8,932,250) teaches that by virtue of the [disease management] system, a method is obtained in which the infusion pump (i.e., a medical device) and remote controller (i.e., computing device) are paired by exchanging identification information, which may include a serial number of the device; names; icons; avatars, speech identification, sounds, or combinations thereof.  Also, where appropriate, the method allows for the pairing of additional remote controllers while i.e., pairing the computing device with the medical device). Montgomery, Col. 5, lines 11-19.  Montgomery further teaches that the remote controller includes a first display (Reference Number 202) to show both textual and graphical information to a user, and a user interface (UI), which may be software driven menu that is shown on first display and enables the user to operate remote controller (i.e., an application to operate the infusion pump).  As such, the medical device is paired with the remote controller which has a medical device application, as described in Applicant’s claimed invention. Montgomery, Col. 5, lines 49-53.  However, Montgomery does not explicitly teach a system and method, comprising a: (1) “shifting from the locked state to the unlocked state in response to receiving the signal from the medical device”; (2) “wherein a functionality of the medical device application is disabled when the medical device application is in the locked state”; and (3) “wherein functionality applicable to the medical device is enabled when the medical device application is in the unlocked state.”

Bonney et al. (Pub. No. WO 2004/011071) teaches that a medicament container is adapted to be used with a medicament dispenser (i.e., medical device) selected from the group consisting of a reservoir dry powder inhaler (RDPI), a multi-dose dry powder inhaler (MDPI), a unit dose dry powder inhaler (UDPI), a metered dose inhaler (MDI) and a liquid spray inhaler (LSI) (i.e., examples of unit-dose inhalers). Bonney, p. 4, lines 21-25.  Bonney generally teaches that it was old and well-known in the medical device industry for devices to switch between on and off states (i.e., similar to shifting between a locked state to an unlocked state). Bonney, p. 13, lines 13-14, p. 14, lines 11-13.  However, Bonney does not explicitly teach a system and method, comprising a: (1) “shifting from the locked state to the unlocked state in response to receiving the signal from the medical device”; (2) “wherein a functionality of the medical device application is disabled when the medical device application is in the locked state”; and (3) “wherein functionality applicable to the medical device is enabled when the medical device application is in the unlocked state.”

2MeDS: Intelligent Integrated Medical Data System, 2008 Int’l Conference on BioMedical Engineering Informatics, 2008, pp. 631-37, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=4548746 (last visited Apr 13, 2021), hereinafter referred to as Uher.  Uher teaches that it was old and well-known for smart devices to be used to interact in medical resource systems for administering, prescribing, and dosing drugs for patients (i.e., similar to attempting to connect the computing device with a medical device and sending messages to the medical device). Uher, p. 633, Column 2, Fifth Paragraph, lines 3-7.  Uher teaches that the system integrates various state-of-the-art input devices such as barcode scanners, RFID, PDA’s, cellular phones, laptops, and wireless sensors (i.e., similar to ). Uher, p. 633, Column 1, First Full Paragraph, lines 4-8.  However, Uher does not explicitly teach a system and method, comprising a: (1) “shifting from the locked state to the unlocked state in response to receiving the signal from the medical device”; (2) “wherein a functionality of the medical device application is disabled when the medical device application is in the locked state”; and (3) “wherein functionality applicable to the medical device is enabled when the medical device application is in the unlocked state.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686